DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

2.	The following is a NON-FINAL Office Action upon examination of application number 16/160,927 in response to Applicant’s Request for Continued Examination (RCE) filed on May 06, 2022.

3.	In accordance with Applicant’s amendment, claims 1 and 12 are amended. Claims 1-2, 4-13, 15-21, and 23-28 are pending in the application and have been examined on the merits discussed below.
Priority

4.	Application 16/160,927, filed 10/15/2018 is a continuation of Application 13/621,368, filed 09/17/2012. Application 13/621,368 Claims Priority from Provisional Application 61/564,804, filed 11/29/2011.

Information Disclosure Statement

5.	The information disclosure statement (IDS) filed on 05/13/2022 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

6.	In the response filed May 06, 2022, Applicant amended claims 1, and 12, and did not cancel any claims. New claims 23-28 were presented for examination. 

7.	The claim rejections under 35 U.S.C. 101 were previously withdrawn [See Office Action dated 04/09/2021].

Response to Arguments

8.	Applicant's arguments filed May 06, 2022, have been fully considered.

9.	Applicant submits “that the independent claims produce a novel and non-obvious result not taught or suggested by the cited art.” [Applicant’s Remarks, 05/06/2022, page 12]

In response to Applicant’s argument “that the independent claims produce a novel and non-obvious result not taught or suggested by the cited art,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the newly amended claims have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claims 1/12 that are believed to be addressed via the updated ground of rejection under §103(a) set forth in the instant office action, which incorporates a new reference to address the amended limitations in claims 1/12 and supports a conclusion of obviousness of the amended claims.

10.	Applicant submits that “Applicant’s specification describes examples of a highly flexible and configurable approach for business people to design and implement business strategies using component templates that are configurable. The prior art in combination does not teach or suggest this approach.” [Applicant’s Remarks, 05/06/2022, page 13]

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a highly flexible and configurable approach for business people to design and implement business strategies using component templates that are configurable) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Throughout the response to arguments filed on 05/06/2022, Applicant makes various statements regarding Applicant’s view of the invention; however, Applicant has not specifically explained how these statements are relevant to the rejections themselves. Accordingly, this argument is found unpersuasive.

11.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Rejections - 35 USC § 103

12.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

15.	Claims 1-2, 4, 9-13, 15, 20-21, 23-25, and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bristow et al., Pub. No.: US 2012/0278213 A1, [hereinafter Bristow], in view of Bedell et al., Patent No.: US 6,820,073 B1, [hereinafter Bedell], in view of Bartkowiak et al, Pub. No.: US 5,809,133 A, [hereinafter Bartkowiak], in view of Bauer et al., Pub. No.: US 2003/0216969 A1, [hereinafter Bauer], in view of Watanabe et al., Pub. No.: US 2008/0208923 A1, [hereinafter Watanabe], in further view of Murphy et al., Pub. No.: US 2002/0052778 A1, [hereinafter Murphy].

 As per claim 1, Bristow teaches a computer-implemented method (paragraphs 0002, 0050), comprising: 

defining, using one or more computing devices, an object comprising a plurality of discrete components, including a first discrete component and a second discrete component, each discrete component of the plurality of discrete components comprising a set of discrete formulas having a predefined order, each of the set of discrete formulas belonging to one of a plurality of different formula levels, the predefined order being defined based on the different formula levels (paragraph 0002, discussing that the invention relates to calculating deductions in a computing system; paragraph 0025, discussing that DIR (Deduction Information Repository) 110 and payroll calculation module 150 are configured to let consumers define calculation rules and values for particular localizations. These calculation rules and values can include those for calculating statutory deductions, including taxes, social insurance, loans, pension plans and more; paragraph 0027, discussing that the main consumers of DIR 110 can be localizations which would like to customize the way deductions are calculated to be specific to their particular localization. For instance, use of the DIR allows several formula result rules in a generic formula to be replaced by auto-indirects, the integration of taxability rules that simplify or replace several fast formulas, the replacement of fast formulas with calculation units/factors, and the use of value definitions to store calculation values instead of global values, user-defined tables, or bespoke tables. The use of DIR 110 can also allow fast formulas to include loops, arrays and array database items, nested fast formulas, and also balances; paragraph 0028, discussing that user of DIR 110 provides consumers and users a centralized and consistent way to manage calculation rules and calculation values. User interface 154 is configured to let consumers control, update, and enter not only calculation rules, but also all the values required for the calculation of deductions. Because data required for the calculations is stored in a single repository controlled by core payroll, the payroll calculation module can also implement caches that improve calculation speed; paragraph 0048, discussing that deduction ranges are not only sets of values but are considered as basic building blocks of calculations, as they are associated with one or more calculation types. Deduction ranges (tables PAY_VALUE_DEFINITIONS_F and PAY_VALUE_DEFINITIONS_TL), which are attached to range groups (tables PAY_VALUE_GROUPS and PAY_VALUE_GROUPS_TL), can be defined with the appropriate values (e.g., range items in table PAY_RANGE_ITEMS_F) and calculation types (e.g., by defining custom calculation types with a fast formula in tables PAY_CALC_TYPES and PAY_CALC_TYPES_TL), plus additional calculation types if desired, to be used by calculation units and/or factors. In addition, database items can be used as parameters or flags, or to define deduction range values dynamically. Thus, a deduction range can define one single amount, or an unlimited number of amounts that are retrieved based on low and high values, in a static or dynamic way. One calculation type is defined by default for the whole calculation, but each item (each band) can override the calculation type by specifying another. During uptake, the existing global values, user defined tables, rates by criteria, and bespoke tables or other functionalities (including literal values used in fast formulas) can be considered. In addition, most of basic calculation provided by fast formulas in the existing designs can be simplified. Basically, fast formulas can be attached to calculation methods and the basic bricks of calculations can be managed through the calculation types);

initiating, using the one or more computing devices, a multi-step ordered evaluation of the first discrete component and the second discrete component by looping over each formula of the set of discrete formulas of each of the first discrete component and the second discrete component  to produce a result set according to the predefined order (paragraph 0027, discussing that use of the DIR allows several formula result rules in a generic formula to be replaced by auto-indirects, the integration of taxability rules that simplify or replace several fast formulas, the replacement of fast formulas with calculation units/factors, and the use of value definitions to store calculation values instead of global values, user-defined tables, or bespoke tables. The use of DIR 110 can also allow fast formulas to include loops, arrays and array database items, nested fast formulas, and also balances; paragraph 0061, discussing that calculations units define for a specific element (deduction element or exemption element) the value definitions, and thus the appropriate calculation type to be used based on calculation methods, calculation parts and combinations of context values. Calculation units and/or factors can be defined for elements by defining the calculation units/factors for deduction or exemption elements, based on calculation methods, calculation parts/steps and combination of context values, with references to deduction ranges in table PAY_CALCULATION_UNITS_F; paragraph 0062, discussing that the calculation methods referenced in calculation units/factors could be generic core methods, or specific methods. The combinations of context values do not need to include all the contexts/references defined at deduction level, only a few of them can define a valid calculation unit/factor. For instance context 2 may be required for only a few values of context 1; paragraph 0063, discussing that the calculation units/factors are used by the system when the function CALC_DIR_VALUE is triggered. The following algorithm is implemented: the calculation units/factors are identified based on the element being processed; the calculation part/step is used, if set; the calculation method is used if set; the context values 1 through 6 are used in priority order, if set; paragraph 0064, discussing that the function CALC_DIR_VALUE looks at the calculation unit/factor, first using the calculation method and all context values. If no calculation unit/factor matches the criteria, the system looks at the calculation unit/factor with all context/reference values but with no calculation method. Then, if no calculation unit/factor matches the criteria, the system repeats the process: it looks at the calculation unit/factor with less context/reference values with the calculation method, and then with the no calculation method); 

displaying on a display device a calculation user interface (paragraph 0021, discussing that FIG. 1 illustrates a block diagram of a system employing one embodiment of a deduction information repository (DIR). the system includes a payroll calculation module that is coupled to a display device and a storage device. The payroll calculation module includes a user interface, which generates a user interface window For display on display device 180, a DIR interface for accessing a DIR 110 stored on storage device 100, and a customization module for processing information retrieved from DIR 110 for inclusion in information displayed in user interface window 182. DIR 110 includes payroll foundation information112 that is centrally managed for the entire organization, as well as customization metadata 114 that allows consumers to customize the payroll foundation information for a specific localization; paragraph 0024, discussing that display device 180, payroll calculation module 150, and storage 100 can be coupled directly or indirectly; paragraph 0028, discussing that user of DIR 110 provides consumers and users a centralized and consistent way to manage calculation rules and calculation values. User interface 154 is configured to let consumers control, update, and enter not only calculation rules, but also all the values required for the calculation of deductions [i.e., This shows displaying a calculation user interface]. Because data required for the calculations is stored in a single repository controlled by core payroll (rather than being stored in many different mechanisms, each designed for each consumer's localization), the payroll calculation module can also implement caches (not shown) that improve calculation speed);

determining, using the one or more computing devices, that an action exists that is associated with at least one formula of at least one discrete component of the plurality of discrete components (paragraph 0042, discussing that the sequence of calculations can be setup using auto-indirects…an auto-indirect creates a simple relationship between one element and another target element. Multiple auto-indirects, thus multiple targets, can be defined for one element. This is used for instance when a calculation starts with an initial element that generates multiple elements (e.g., values, exemptions, rebates). Typically calculations will be based on a deductable amount, then exemptions that give a reduced deductable amount, then a deducted amount that performs the calculation of the deduction; paragraph 0043, discussing that the generation of indirects can be dynamic, using a fast formula. This lets deduction processing be defined for multiple criteria. The fast formula is used in order to trigger various calculations of the same element but using different context and/or reference values. The payroll run will match the return variable name with a context and/or reference name, thus setting the context and/or reference value. The fast formula may return simple data types or complex data types (arrays). However, if multiple array data types are returned, the same number of entries will exist in each array. If a combination of arrays and simple data types are used then the value of the simple data type will be used for each entry in the array. The calculations of deductions are not driven by the deductions but by the elements, formula result rules, and auto-indirects);

displaying a user-selectable element corresponding to the action in the calculation user interface (paragraph 0046, discussing that because the base of calculation for a deduction (deductable amount) can vary depending on criteria (a state code for instance), the concept of taxability rules and/or wage basis rules introduces a way to identify variations on the calculation of balances based on context and/or reference values, according to the contexts and/or references selected at the deduction level. The taxability rules and/or wage basis rules table defines for a deduction what are the classifications and secondary classifications of the run results to be considered in the determination of balance values for a combination of context values; paragraph 0048, discussing that calculations can be based on a core function CALC_DIR_VALUE that performs the basic calculations depending on the calculation types. Consumers can access this core function indirectly using formula CALL_CALC_VALUE. In one embodiment, the formula has the following parameters: base (number), which is the value to be operated on (deductable amount); range_value (number--optional), which is to be used in order to determine the appropriate range item; calculation_factor (number--optional), which is used as a multiplying factor for certain calculations; range_offset (number--optional), which will typically be used with the "Graded" calculation types; range_low_override (number, number array--optional); and/or range_high_override; paragraph 0055, discussing that a deduction range with associated range items can be created or updated using the user interface through the "Manage Deduction Ranges" task, as shown in FIG. 10. It includes references to a range group, calculation types and database items. In addition, range groups can be added through the same user interface; paragraph 0057).

While Bristow suggests that a first result from a first formula in a first discrete component of the plurality of discrete components is passed into a storage structure of a second discrete component (Bristow - paragraphs 0027, 0042, 0057), it does not explicitly teach by: passing a first result from a first formula in the first discrete component of the plurality of discrete components into a storage structure of the second discrete component of the plurality of discrete components as an input for the second discrete component to parameterize a second formula in the second discrete component. Bristow also does not explicitly teach providing a library of different types of configurable component templates for users of one or more computing devices to create configurable business strategy templates to implement at least one of contracts and rebates management, contract compliance, net pricing alerts, rebate and fee accruals, discount reallocation, initial best price, and sales analytics; receiving, via the calculation user interface, inputs from a user as a condition to move on to at least one next step of a multi-step ordered evaluation to permit a user to review an initial part of a result graph to automatically pause computation of at least a portion of the multi-step ordered evaluation until the input selecting the user-selectable element is received; and resuming computation, in response to receiving the user-selectable element; wherein a plurality of different formula levels include a line level in which a line level formula is applied on a bucket line and a result is stored in the bucket line. Bedell in the analogous art of data processing teaches:

by: passing a first result from a first formula in the first discrete component of the plurality of discrete components into a storage structure of the second discrete component of the plurality of discrete components as an input for the second discrete component to parameterize a second formula in the second discrete component (col. 2, lines 23-35, discussing a process for handling multiple steps in a calculation iteratively between a controlling module, a database and an analytical engine external to the database. In this processing environment, some of the calculations or functions to be performed on the data may be performed by the database itself and other calculations or functions may be performed by the external analytical engine. The controlling module resides outside of the relational database receives a report request or other non-SQL request. The controlling module monitors each step in the processing of the report, acting as director over the activities to maximize efficiency and handle complicated multi-sequence calculations; col. 7, lines 48-64, discussing that the management module may also detect dependencies in the computation of the first metric 120, second metric 122 or other metrics necessary to the computation of the report. For instance, it may be the case that the first metric  is a necessary input to the computation of the second metric. In that instance, the management module may defer the computation of the second metric until the data storage devices have completed the computation of the first metric. The first metric may then be transmitted as intermediate results to the analytic engine, where that metric may be used to compute the second metric [i.e., This shows that passing a first result from a first formula into a storage structure of the second discrete component of the plurality of discrete components as an input for the second discrete component]. To achieve the greatest efficiencies of computation and communication, any intermediate results of any computation may be temporarily stored or cached on the data storage devices or other resources so that further computations need not re-compute or retrieve those intermediate data unnecessarily; col. 7, lines 66-67 & col. 8, lines 1-15, discussing that when computations may be most efficiently performed by the data storage devices and inputs from the analytic engine may be needed for those computations, the analytic engine may transmit results to the data storage for combination and computation therein. Thus, the analytic engine, the data storage devices 108a, 108b…108n and other engines or resources of the network may act in concert to distribute processing to the necessary or most optimal node of the network, in a collaborative or cooperative fashion, rather than according to a one-directional processing flow where computations and results are merely retrieved from the data storage devices for downstream processing elsewhere. Iterative, stepwise or otherwise collaborative computations may thus be carried out, according to the invention).

Bristow is directed toward a method of creating a deduction information repository. Bedell is directed toward a data processing method and system. Therefore they are deemed to be analogous references as they both are directed toward solutions for data analysis and business process management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bristow with Bedell because the references are analogous art because they are both directed to solutions for data analysis and business process management, which falls within applicant’s field of endeavor (management of business processes), and because modifying Bristow to include Bedell’s feature for passing a first result from a first formula in the first discrete component of the plurality of discrete components into a storage structure of the second discrete component of the plurality of discrete components as an input for the second discrete component to parameterize a second formula in the second discrete component, would serve the motivation of maximizing efficiency and handle complicated multi-sequence calculations (Bedell at col. 2, lines 32-35), or in the pursuit of allowing users to pause computation tasks in the processing of multi-sequence calculations, thereby avoiding the cost of longer computation time; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Bristow-Bedell combination does not explicitly teach providing a library of different types of configurable component templates for users of one or more computing devices to create configurable business strategy templates to implement at least one of contracts and rebates management, contract compliance, net pricing alerts, rebate and fee accruals, discount reallocation, initial best price, and sales analytics; receiving, via the calculation user interface, inputs from a user as a condition to move on to at least one next step of a multi-step ordered evaluation to permit a user to review an initial part of a result graph to automatically pause computation of at least a portion of the multi-step ordered evaluation until the input selecting the user-selectable element is received; and resuming computation, in response to receiving the user-selectable element; wherein a plurality of different formula levels include a line level in which a line level formula is applied on a bucket line and a result is stored in the bucket line. Bartkowiak in the analogous art of calculation systems teaches:

automatically pause computation of at least a portion of the multi-step ordered evaluation until the input selecting the user-selectable element is received (col. 11, lines 29-39, discussing that during the computation of each of the energy values for the respective tones, the detector halts the feedback phase computation [i.e., automatically pausing computation of at least a portion of the multi-step ordered evaluation] and performs a single feed forward energy calculation to produce an interim energy value for each of the frequencies; col. 13, lines 26-37, discussing that in step 426 the detector continues, i.e., resumes the computation of the Goertzel calculation on only the selected frequencies in step 422 and step 424. Thus, the detector of the present invention performs an interim calculation of energy values for each of the possible tones, selects the one or more largest tone energy values from each group, and then only completes the full Goertzel algorithm computation for these largest values. Thus, the DTMF detector does not complete the Goertzel algorithm computation for the tone frequencies which have low interim energy values. This results in considerable computational savings of the DTMF detector according to the invention; col. 11, lines 19-28); and 

resuming computation, in response to receiving the user-selectable element (col. 4, lines 10-21, discussing that the DTMF detector thus resumes or completes the calculations [i.e., resuming computation] for only the selected tone frequencies. The calculations produce an energy value for each of the selected tone frequencies; col. 13, lines 26-37, discussing that in step 426 the detector continues, i.e., resumes the computation of the Goertzel calculation on only the selected frequencies (i.e., and resuming computation, in response to receiving the user-selectable element) in step 422 and step 424. Thus, the detector of the present invention performs an interim calculation of energy values for each of the possible tones, selects the one or more largest tone energy values from each group, and then only completes the full Goertzel algorithm computation for these largest values. Thus, the DTMF detector does not complete the Goertzel algorithm computation for the tone frequencies which have low interim energy values. This results in considerable computational savings of the DTMF detector according to the invention).

The Bristow-Bedell combination describes features related to data analysis and business process management. Bartkowiak is directed toward a method and system for calculations with improved performance. Therefore they are deemed to be analogous references as they both are directed toward solutions for data analysis and business process management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Bristow-Bedell combination with Bartkowiak because the references are analogous art because they are both directed to solutions for data analysis and business process management, which falls within applicant’s field of endeavor (management of business processes), and because modifying the Bristow-Bedell combination to include Bartkowiak’s features for determining, based on a computational intensity, to postpone an execution of an aspect of the multi-step ordered evaluation in response to selection of a calculation level that executes less than all calculations in the multi-step ordered evaluation; automatically pausing computation of at least a portion of the multi-step ordered evaluation until the input selecting the user-selectable element is received; and resuming computation, in response to receiving the user-selectable element, in the manner claimed, would serve the motivation of improved efficiency and reduced computational requirements (Bartkowiak at col. 2, lines 57-64), or in the pursuit of reducing unnecessary calculations, thereby reducing processing burden and optimizing the computation process; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Bristow-Bedell-Bartkowiak combination teaches pause computation of at least a portion of the multi-step ordered evaluation, it does not explicitly teach providing a library of different types of configurable component templates for users of one or more computing devices to create configurable business strategy templates to implement at least one of contracts and rebates management, contract compliance, net pricing alerts, rebate and fee accruals, discount reallocation, initial best price, and sales analytics; receiving, via the calculation user interface, inputs from a user as a condition to move on to at least one next step of a multi-step ordered evaluation to permit a user to review an initial part of a result graph to automatically pause computation of at least a portion of the multi-step ordered evaluation until the input selecting the user-selectable element is received; and wherein a plurality of different formula levels include a line level in which a line level formula is applied on a bucket line and a result is stored in the bucket line. Bauer in the analogous art of data analysis teaches:

receiving, via the calculation user interface, inputs from a user as a condition to move on to at least one next step of a multi-step ordered evaluation to permit a user to review an initial part of a result graph to automatically pause computation of at least a portion of the multi-step ordered evaluation until the input selecting the user-selectable element is received (paragraph 0089, discussing that task 231 may allow a user to request and view the results of the inventory process on a display device [i.e., allowing a user to view the results corresponds to permitting a user to review an initial part of a result graph]; paragraph 0143, discussing that secondary controller 266 may be used to communicate information to and from a user For example, secondary controller 266 may receive from ISSA (Intelligent Shelf Software Application) 200 item information...This item information may include current price, , unit price, and/or sale status (e.g., discount on a current sale price). The item information may be displayed on peripheral device 255, such as a shelf edge display…Information for each item type might cycle sequentially on a single display, pausing for several seconds before continuing to the next item type. The shelf edge display may be provided with a user interface button to temporarily halt the display cycle and to request additional information about the product being displayed when pressed by the user [i.e., receiving user input to temporarily halt the display cycle by pressing by a user interface button corresponds to receiving inputs from a user as a condition to move on to at least one next step of a multi-step ordered evaluation to permit a user to review an initial part of a result graph to automatically pause computation of at least a portion of the multi-step ordered evaluation until the input selecting the user-selectable element is received]; paragraph 0146, discussing that the customer may be given an option whether to accept the registration at the checkout lane, or to defer it until later; paragraph 0144).

The Bristow-Bedell-Bartkowiak combination describes features related to data analysis and business process management. Bauer is directed toward a method and system for data handling and analysis. Therefore they are deemed to be analogous references as they both are directed toward solutions for data analysis and business process management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Bristow-Bedell-Bartkowiak combination with Bauer because the references are analogous art because they are both directed to solutions for data analysis and business process management, which falls within applicant’s field of endeavor (management of business processes), and because modifying the Bristow-Bedell-Bartkowiak combination to include Bauer’s features for receiving inputs from a user as a condition to move on to at least one next step of a multi-step ordered evaluation to permit a user to review an initial part of a result graph to automatically pause computation of at least a portion of the multi-step ordered evaluation until the input selecting the user-selectable element is received, in the manner claimed, would serve the motivation of permitting retailers and manufacturers to effectively plan, set-up and manage their businesses to maximize profitability (Bauer at paragraph 0197), or in the pursuit of avoiding unnecessary operations, thereby providing a more cost-effective process; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Bristow-Bedell-Bartkowiak-Bauer combination does not explicitly teach providing a library of different types of configurable component templates for users of one or more computing devices to create configurable business strategy templates to implement at least one of contracts and rebates management, contract compliance, net pricing alerts, rebate and fee accruals, discount reallocation, initial best price, and sales analytics; wherein a plurality of different formula levels include a line level in which a line level formula is applied on a bucket line and a result is stored in the bucket line. Watanabe in the analogous art of data analysis teaches:

wherein the plurality of different formula levels include a line level in which a line level formula is applied on a bucket line and a result is stored in the bucket line (paragraph 0014, discussing that the software operating in the primary system includes: data area extraction means for extracting data from a data storage area; checksum calculation means for calculating a checksum of the data storage area of the primary system; data check log generation means for generating a data check log including the checksum; and log transmission means for transmitting the data check log and the data update log to the secondary system; paragraph 0015, discussing that the software operating in the secondary system includes: log receiving means for receiving a log from the primary system; log application means for preparing backup data based on the received data update log; data area extraction means for extracting data from the data storage area; checksum calculation means for calculating the checksum of the data storage area of the secondary system; and checksum checking means for checking the calculated checksum and the checksum included in the data check log; paragraph 0046, discussing that the log application software 223 includes respective means such as log receiving means 224 for receiving a log from the primary system 101, log application means 225 for preparing backup data based on the received data update log, log input and output means 226 for inputting and outputting a log, data input and output means 227 for inputting and outputting data, data area extraction means 228 for extracting data from the data storage area, checksum calculation means 229 for calculating a checksum of the data storage area, checksum checking means 230 for checking the calculated checksum and the checksum included in the data check log, and SQL execution means 232 for executing the data operation; paragraph 0059 discussing that the UPDATE statement is an SQL statement to rewrite a content of the designated data, and it is written in a format of, for example, [UPDATE STOCK SET Quantity=101 Where Item_ID=1]. This is an instruction to rewrite the Quantity of the data in which the Item_ID is 1 in the Stock table to 101. When such an SQL statement is received, at a process 808, the page where the data having the Item_ID of 1 is stored is read by using the data input and output means 207; paragraph 0056).

The Bristow-Bedell-Bartkowiak-Bauer combination is directed toward data analysis systems. Watanabe is directed toward a method for verifying data consistency. Therefore they are deemed to be analogous references as they both are directed toward data analysis. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Bristow-Bedell-Bartkowiak-Bauer combination to include wherein the plurality of different formula levels include a line level in which a line level formula is applied on a bucket line and a result is stored in the bucket line, and an aggregate level, as taught by Watanabe, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing results of a discrete component to be associated with subsequent calculations, thereby providing an integrated methodology for performing strategy evaluation.

The Bristow-Bedell-Bartkowiak-Bauer combination describes features related to data analysis and business process management. Watanabe is directed toward a method for verifying data consistency. Therefore they are deemed to be analogous references as they both are directed toward solutions for data analysis and business process management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Bristow-Bedell-Bartkowiak-Bauer combination with Watanabe because the references are analogous art because they are both directed to solutions for data analysis and business process management, which falls within applicant’s field of endeavor (management of business processes), and because modifying the Bristow-Bedell-Bartkowiak-Bauer combination to include Watanabe’s features for including a plurality of different formula levels including a line level in which a line level formula is applied on a bucket line and a result stored in the bucket line, and an aggregate level, in the manner claimed, would serve the motivation of effectively verifying data (Watanabe at paragraph 0002), or in the pursuit of providing a more comprehensive method by allowing results of a discrete component to be associated with subsequent calculations, thereby providing an integrated methodology for performing strategy evaluation; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Bristow-Bedell-Bartkowiak-Bauer-Watanabe combination does not explicitly teach providing a library of different types of configurable component templates for users of one or more computing devices to create configurable business strategy templates to implement at least one of contracts and rebates management, contract compliance, net pricing alerts, rebate and fee accruals, discount reallocation, initial best price, and sales analytics. However, Murphy in the analogous art of incentive management systems teaches this concept. Murphy teaches:

providing a library of different types of configurable component templates for users of one or more computing devices to create configurable business strategy templates to implement at least one of contracts and rebates management, contract compliance, net pricing alerts, rebate and fee accruals, discount reallocation, initial best price, and sales analytics (paragraph 0029, discussing that the system provides multiple interactive incentive models [i.e., different types of configurable component templates] to the manufacturers. The manufacturer might choose to fully disclose a preset incentive template to users, showing levels of participation required to trigger a particular incentive level, along with an indication of current participation. The manufacturer might choose to control the incentive in real-time, showing only the current incentive level to users; paragraph 0132, discussing that after logging onto the system, a manufacturer may define new incentives [i.e., This suggests creating configurable business strategy templates], which may be classified in multiple ways. For example, the manufacturer may define incentives as template-defined, in which certain levels of registered users trigger certain incentive levels, or as manufacturer-defined, in which the manufacturer controls the level of the incentive as needed during the incentive period. The manufacturer may additionally define incentives as visible, in which the current incentive value is shown to users, or invisible, in which only the number of participating users is known to the users; paragraph 0134, discussing that another incentive type provides for continuous manufacturer control. Such incentives are defined as manufacturer-defined incentives. The manufacturer defines a template, choosing threshold levels, such as the number of participating users, which trigger various incentive levels. The manufacturer may alter the template at any point during the existence of the incentive; paragraph 0080, discussing that the incentives program manager 80 may be used in conjunction with an analytical processing function provided by a manufacturer, or other source, or may include further means to process additional data, such as sales [i.e., sales analytics], revenue, profit, cost, manufacturing or supplier capacities, and manpower capacity to arrive at an incentives program for a particular good or service or class of goods or services. This data may be processed to determine optimal manufacturing, sales, revenues, or other goals associated with particular ranges of incentive values or number of participating users in accordance with an established set of parameters designed to achieve certain desired goals; paragraphs 0101, 0131, 0141).

The Bristow-Bedell-Bartkowiak-Bauer-Watanabe combination describes features related to data analysis and business process management. Murphy is directed toward methods for creating incentives based on analyzed collective data. Therefore they are deemed to be analogous references as they both are directed toward solutions for data analysis and business process management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Bristow-Bedell-Bartkowiak-Bauer-Watanabe combination with Murphy because the references are analogous art because they are both directed to solutions for data analysis and business process management, which falls within applicant’s field of endeavor (management of business processes), and because modifying the Bristow-Bedell-Bartkowiak-Bauer-Watanabe combination to include Murphy’s feature for providing a library of different types of configurable component templates for users of one or more computing devices to create configurable business strategy templates to implement at least one of contracts and rebates management, contract compliance, net pricing alerts, rebate and fee accruals, discount reallocation, initial best price, and sales analytics, in the manner claimed, would serve the motivation of providing the ability to effectively target incentives to certain purchasers (Murphy at paragraph 0008); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy combination teaches the computer-implemented method of claim 1. Bristow further teaches further comprising: storing the result set in a storage structure of that discrete component (paragraph 0028, discussing that user of DIR 110 provides consumers and users a centralized and consistent way to manage calculation rules and calculation values. User interface 154 is configured to let consumers control, update, and enter not only calculation rules, but also all the values required for the calculation of deductions. Because data required for the calculations is stored in a single repository (the DIR) controlled by core payroll, the payroll calculation module can also implement caches that improve calculation speed; paragraph 0029, discussing that use of DIR 110 provides a mechanism to allow some values to be overridden at various levels. In one embodiment, this functionality is provided by data structures referred to as deduction cards that can be set up for different purposes. This mechanism can provide a consistent and centralized way to define and store calculation values while also providing high performance).

As per claim 4, the Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy combination teaches the computer-implemented method of claim 1. Bristow further teaches wherein formulas with the different formula levels have different orders of calculation, different places of calculation, or different ways to treat and store a result (paragraph 0031, discussing that payroll calculation module 150 can be configured to perform a variety of tasks to configure DIR 110. An uptake task can be broadly categorized as any of: identification of elements and calculations to be re-engineered using the DIR; definition of deductions with appropriate contexts and/or references to be used for taxability rules and/or wage basis rules and calculation units and/or factors; attachment of elements to deductions; definition of taxability rules/wage basis rules; definition of sets of values and deduction ranges with appropriate calculation types to be used by the calculations; definition of calculation methods and calculation parts; definition of calculation units and/or factors; attachment of deductions to tax reporting units; definition of overrides and integration with deduction cards; and introduction of deductions into element templates; paragraph 0042, discussing that the sequence of calculations can be setup using auto-indirects…an auto-indirect creates a simple relationship between one element and another target element. Multiple auto-indirects, thus multiple targets, can be defined for one element. This is used for instance when a calculation starts with an initial element that generates multiple elements (e.g., values, exemptions, rebates). Typically calculations will be based on a deductable amount, then exemptions that give a reduced deductable amount, then a deducted amount that performs the calculation of the deduction; paragraph 0043, discussing that the generation of indirects can be dynamic, using a fast formula. This lets deduction processing be defined for multiple criteria. The fast formula is used in order to trigger various calculations of the same element but using different context and/or reference values; paragraph 0101, discussing that the generation of indirects can be dynamic, using a fast formula. This lets deduction processing be defined for multiple criteria. The fast formula is used in order to trigger various calculations of the same element but using different context and/or reference values; paragraphs 0039, 0080, 0102).

As per claim 9, the Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy combination teaches the computer-implemented method of claim 1. Bristow further teaches wherein each discrete component of the plurality of discrete components includes a storage structure storing data association with the evaluation and a number of filters filtering data fed into a storage structure of that discrete component (paragraph 0028, discussing that user of DIR 110 provides consumers and users a centralized and consistent way to manage calculation rules and calculation values. User interface 154 is configured to let consumers control, update, and enter not only calculation rules, but also all the values required for the calculation of deductions. Because data required for the calculations is stored in a single repository (the DIR) controlled by core payroll, the payroll calculation module can also implement caches that improve calculation speed; paragraph 0029, discussing that use of DIR 110 provides a mechanism to allow some values to be overridden at various levels. In one embodiment, this functionality is provided by data structures referred to as deduction cards that can be set up for different purposes. This mechanism can provide a consistent and centralized way to define and store calculation values while also providing high performance; paragraph 0034, discussing that a tree, such as that shown in the lower left corner of FIG. 4, can be used in order to provide navigation through all the items that are attached to the object the user is focusing on. For instance, the user can have access to the input values of one element, to the taxability rules and/or wage basis rules defined for one deduction, to the calculation units and/or factors defined for one element, and so on. This object navigator is also designed in order to provide shortcuts for filtering data. The tree displays the context and/or reference values that are defined for taxability rules and/or wage basis rules and calculation units and/or factors. This way, the user can select a context and/or reference value from the tree in order to display the taxability rules and/or wage basis rules or calculation units/factors defined for the selected context/reference value; paragraph 0054, discussing that in order to specify the usage or restrictions of one deduction range against calculation factors/units, localizations can define for which combination of context and/or reference values one deduction range is available on a calculation units and/or factors page. This configuration applies to one single element or one element classification or secondary classification. This way, the system filters the list of available deduction ranges in calculation factors/units pages, depending on the element and the context/reference values. Consumers can make use of the formula GET_CALC_DETAIL, which returns information used in the last calculation: internal_calc_type, outer_calc_type, low_value, high_value, base, rate, flat_amount, multiplier, parameter, value_a, value_b, value_c, val_def name, and/or override_flag. Override_flag returns `` or the override type used during the calculation; paragraph 0078).

As per claim 10, the Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy combination teaches the computer-implemented method of claim 9. Bristow  further teaches where the number of filters includes at least one or more of a filtering expression for defining actual filter logic, a filtering condition for defining a data source based on the filtering expression, and a filter set for defining a data set based on the filter condition (paragraph 0034, discussing that a tree, such as that shown in the lower left corner of FIG. 4, can be used in order to provide navigation through all the items that are attached to the object the user is focusing on. For instance, the user can have access to the input values of one element, to the taxability rules and/or wage basis rules defined for one deduction, to the calculation units and/or factors defined for one element, and so on. This object navigator is also designed in order to provide shortcuts for filtering data. The tree displays the context and/or reference values that are defined for taxability rules and/or wage basis rules and calculation units and/or factors. This way, the user can select a context and/or reference value from the tree in order to display the taxability rules and/or wage basis rules or calculation units/factors defined for the selected context/reference value; paragraph 0078, discussing that  PAY_DED_CONTEXT_USAGES defines the contexts and/or references used by a deduction for taxability rules and/or wage basis rules or calculation units/factors. This table can be seeded by localizations. PAY_DED_CONTEXT_USAGES is a child of PAY_DEDUCTION_TYPES. DED_CONTEXT_USAGE_ID is a surrogate key. CONTEXT_ID is a reference to a context and/or reference. SEQUENCE is a sequence number used for taxability rules and/or wage basis rules or calculation units and/or factors. DEDUCTION_TYPE_ID is a reference to the deduction. Context and/or references can be defined as part of one deduction (e.g., for wage basis rules, calculation factors, and/or deduction cards), but also as part of one deduction card component, independently from a deduction. NAVIGATION_USE indicates the context/reference values will be displayed in the object navigator and as filters attached to tables in the user interface. In one embodiment, when displayed in the navigation, contexts/references are considered as a hierarchy by the system. This means a context/reference with sequence N can be displayed in the navigation only if the context/reference with sequence N-1 is displayed. In that case, the system treats the value of the context and/or reference with sequence N as being dependent on the value of the context and/or reference with sequence N-1, and the values will be displayed as a hierarchy in the object navigator).

As per claim 11, the Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy combination teaches the computer-implemented method of claim 1. Bristow further teaches wherein the calculation user interface includes one or more user-selectable elements for a user to set up parameters in the set of discrete formulas (paragraph 0028, discussing that user of DIR 110 provides consumers and users a centralized (e.g., company-wide or region-wide) and consistent way to manage calculation rules and calculation values. User interface 154 is configured to let consumers control, update, and enter not only calculation rules, but also all the values required for the calculation of deductions. Because data required for the calculations is stored in a single repository controlled by core payroll, the payroll calculation module can also implement caches that improve calculation speed; paragraph 0048, discussing that in addition, database items can be used as parameters or flags, or to define deduction range values dynamically. Thus, a deduction range can define one single amount (e.g., a flat amount, a rate, or percentage), or an unlimited number of amounts that are retrieved based on low and high values (as limits or bands), in a static or dynamic way (dynamic bands expressed as percentages of one database item; paragraph 0049, discussing that calculations can be based on a core function CALC_DIR_VALUE that performs the basic calculations depending on the calculation types. Consumers can access this core function indirectly using formula CALL_CALC_VALUE. In one embodiment, the formula has the following parameters: base (number), which is the value to be operated on (deductable amount); range_value (number--optional), which is to be used in order to determine the appropriate range item; calculation_factor (number--optional), which is used as a multiplying factor for certain calculations; range_offset (number--optional), which will typically be used with the "Graded" calculation types; range_low_override (number, number array--optional); and/or range_high_override (number, number array--optional). The formula returns the calculated amount ded_amount based on calculation types; paragraph 0055, discussing that a deduction range with associated range items can be created or updated using the user interface through the "Manage Deduction Ranges" task...It includes references to a range group, calculation types and database items. In addition, range groups can be added through the same user interface. The following columns can be displayed in the table based on the selected calculation type in PAY_CALC_TYPES (described below): F: flat amount: Flat Amount; G: incremental rate: Percent; T: flat rate: Percent; C: custom: none; S1: standard formula 1: A and B; S2: standard formula 2: A, B and C.; FM: flat amount times multiplier: Flat Amount; FP: conditional flat amount, Parameter Value, Flat Amount; X: text: Value; paragraphs 0054, 0058).

Claims 12 and 23 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 12 Bristow teaches a system comprising: a processor; and a memory storing instructions (paragraph 0107, discussing that computing device 400 includes one or more processors 402 (e.g., microprocessors, Programmable Logic Devices (PLDs), or Application Specific Integrated Circuits (ASICs)) configured to execute program instructions stored in memory 404. Memory 404 can include various types of Random Access Memory (RAM), Read Only Memory (ROM), Flash memory, Micro Electro-Mechanical Systems (MEMS) memory, magnetic core memory, and the like. Memory 404 can include both volatile and non-volatile memory; paragraph 0108, discussing that computing device 400 also includes one or more interfaces 406 (e.g., such as interfaces to a storage device, network, user output device such as a display device, user input device such as a mouse, touch screen, or keyboard, and the like). Processor 402, interface 406, and memory 404 are coupled to send and receive data and control signals by a bus or other interconnect; paragraph 0110), and as per claim 23 Bristow teaches a system comprising: a distributed system architecture (Bedell, col. 3, lines 22-35; col. 8, lines 33-47); and a memory storing instructions (Bristow, paragraph 0107, discussing that computing device 400 includes one or more processors 402 (e.g., microprocessors, Programmable Logic Devices (PLDs), or Application Specific Integrated Circuits (ASICs)) configured to execute program instructions stored in memory 404. Memory 404 can include various types of Random Access Memory (RAM), Read Only Memory (ROM), Flash memory, Micro Electro-Mechanical Systems (MEMS) memory, magnetic core memory, and the like. Memory 404 can include both volatile and non-volatile memory; paragraph 0108, discussing that computing device 400 also includes one or more interfaces 406 (e.g., such as interfaces to a storage device, network, user output device such as a display device, user input device such as a mouse, touch screen, or keyboard, and the like).

Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.
Claim 20 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 9, as discussed above.
Claim 21 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 11, as discussed above.

As per claim 24, the Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy combination teaches the system of claim 23. Bristow further teaches wherein the strategy designer unit comprises a strategy application module, a filtering module, a designer user interface module, a calculation engine, and a calculation user interface module (paragraph 0015, discussing a user interface to create or update calculation units [i.e., designer user interface module]; paragraph 0016, discussing a user interface to review the calculation units [i.e., calculation user interface module]; paragraph 0021, discussing a customization module [i.e., the strategy designer unit comprises a strategy application module] for processing information retrieved from DIR (Deduction Information repository) for inclusion in information displayed in a user interface window; paragraph 0031, discussing that the calculation module [i.e., calculation engine] can be configured to perform a variety of tasks; paragraph 0034, discussing that the object navigator is also designed in order to provide shortcuts for filtering data [i.e., filtering module]; paragraph 0039, discussing that calculation units and/or factors are defined based on criteria that are represented by contexts and/or references; paragraph 0025), but it does not explicitly teach a data tracker module. However, Bedell in the analogous art of data processing teaches this concept. Bedell teaches:

a data tracker module (col. 2, lines 23-35, discussing a process for handling multiple steps in a calculation iteratively between a controlling module, a database and an analytical engine...In this processing environment, some of the calculations or functions to be performed on the data may be performed by the database itself and other calculations or functions may be performed by the external analytical engine. The controlling module resides outside of the relational database receives a report request or other non-SQL request. The controlling module [i.e., data tracker module] monitors each step in the processing of the report, acting as director over the activities to maximize efficiency and handle complicated multi-sequence calculations so that they do not result in an error; col. 2, lines 66-67 & col. 3, lines 1-8, discussing that the controlling module then provides the ability to pass the result back the requesting system. Also, the controlling module may direct processing to different databases so that various processes are transmitted to other databases for storage or processing).

Bristow is directed toward a method of creating a deduction information repository. Bedell is directed toward a data processing method and system. Therefore they are deemed to be analogous references as they both are directed toward solutions for data analysis and business process management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bristow with Bedell because the references are analogous art because they are both directed to solutions for data analysis and business process management, which falls within applicant’s field of endeavor (management of business processes), and because modifying Bristow to include Bedell’s feature for including a data tracker module, would serve the motivation of maximizing efficiency and handle complicated multi-sequence calculations (Bedell at col. 2, lines 32-35), or in the pursuit of allowing users to pause computation tasks in the processing of multi-sequence calculations, thereby avoiding the cost of longer computation time; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Examiner notes that Bartkowiak, in addition to Bedell as cited above, also teaches: a data tracker module (col. 20, lines 1-15, discussing the DSP 106 monitors the outputs M[1] and M[2], which are the gain adjusted outputs from step 128).

As per claim 25, the Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy combination teaches the system of claim 23. Bristow further teaches wherein the strategy application module comprises a formula module, a component module, a strategy execution module, a filter application, a structure module, a strategy instantiation module, and a rules application (paragraph 0021, discussing a customization module for processing information retrieved from DIR (Deduction Information repository) for inclusion in information displayed in a user interface window; paragraph 0034, discussing that a tree [i.e., structure module] can be used in order to provide navigation through all the items that are attached to the object the user is focusing on. For instance, the user can have access to the input values of one element, to the taxability rules [i.e., rules application] and/or wage basis rules defined for one deduction, to the calculation units and/or factors defined for one element, and so on. This object navigator is also designed in order to provide shortcuts for filtering data [i.e., filtering application]. The tree displays the context and/or reference values that are defined for taxability rules and/or wage basis rules and calculation units and/or factors. This way, the user can select a context and/or reference value from the tree in order to display the taxability rules and/or wage basis rules or calculation units/factors defined for the selected context/reference value;  paragraph 0041, discussing that calculation units/factors are defined element by element within a deduction. In addition, such an element can be specified as a deduction element or an exemption element. This way, elements become components of the deduction; paragraph 0042, discussing that a calculation starts with an initial element that generates multiple elements (e.g., values, exemptions, rebates); paragraph 0053, discussing that additional calculation types can be defined with an appropriate fast formula. This way, parts of some fast formulas can be reused in order to define new calculation types; paragraph 0058, discussing that fast formulas make use of the function CALC_DIR_VALUE that executes the basic calculation based on a deduction range (for the values) and a calculation type; paragraphs 0078, 0110), but it does not explicitly teach a lifecycle application. However, Bauer in the analogous art of data handling and analysis teaches this concept. Bauer teaches:

a lifecycle application (paragraph 0004, discussing that to manage growing product inventories, businesses have implemented perpetual type inventory management systems, which are systems that use Point Of Sale (POS) data on products sold, invoicing data, and historical data on inventory audits or cycle counts to determine the inventory that exists within the walls of a retail store…; paragraph 0005, discussing that perpetual inventory management systems alleviate some of the burden in managing large inventories; claim 14, discussing adjusting at least one of a cycle time for ordering items and a quantity of items ordered from a supplier that provides the items of the type that has fallen below the first threshold value).

The Bristow-Bedell-Bartkowiak combination describes features related to data analysis and business process management. Bauer is directed toward a method and system for data handling and analysis. Therefore they are deemed to be analogous references as they both are directed toward solutions for data analysis and business process management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Bristow-Bedell-Bartkowiak combination with Bauer because the references are analogous art because they are both directed to solutions for data analysis and business process management, which falls within applicant’s field of endeavor (management of business processes), and because modifying the Bristow-Bedell-Bartkowiak combination to include Bauer’s feature for including a lifecycle application, in the manner claimed, would serve the motivation of permitting retailers and manufacturers to effectively plan, set-up and manage their businesses to maximize profitability (Bauer at paragraph 0197), or in the pursuit of avoiding unnecessary operations, thereby providing a more cost-effective process; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 28, the Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy combination teaches the system of claim 23. Although not explicitly taught by the Bristow-Bedell-Bartkowiak-Bauer-Watanabe combination, Murphy in the analogous art of incentive management systems teaches:

wherein the system supports determining tiered rebates (paragraph 0026, discussing that according a Multi-Level Incentives aspect, the system may attach incentives to multiple levels of the automotive product hierarchy; paragraph 0029, discussing that the system provides multiple interactive incentive models to the manufacturers. The manufacturer might choose to fully disclose a preset incentive template to users, showing levels of participation required to trigger a particular incentive level, along with an indication of current participation. The manufacturer might choose to control the incentive in real-time, showing only the current incentive level to users; paragraph 0134, discussing that another incentive type provides for continuous manufacturer control. Such incentives are defined as manufacturer-defined incentives. The manufacturer defines a template, choosing threshold levels, such as the number of participating users, which trigger various incentive levels. The manufacturer may alter the template at any point during the existence of the incentive; paragraphs 0080, 0162).

The Bristow-Bedell-Bartkowiak-Bauer-Watanabe combination describes features related to data analysis and business process management. Murphy is directed toward methods for creating incentives based on analyzed collective data. Therefore they are deemed to be analogous references as they both are directed toward solutions for data analysis and business process management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Bristow-Bedell-Bartkowiak-Bauer-Watanabe combination with Murphy because the references are analogous art because they are both directed to solutions for data analysis and business process management, which falls within applicant’s field of endeavor (management of business processes), and because modifying the Bristow-Bedell-Bartkowiak-Bauer-Watanabe combination to include Murphy’s feature for supporting determining tiered rebates, in the manner claimed, would serve the motivation of providing the ability to effectively target incentives to certain purchasers (Murphy at paragraph 0008); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

16.	Claims 5-8, 16-19, and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bristow, in view of Bedell, in view of Bartkowiak, in view of Bauer, in view of Watanabe, in view of Murphy, in further view of Silverman et al., Pub. No.: US 2009/0300419 A1, [hereinafter Silverman].

As per claim 5, the Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy combination teaches the computer-implemented method of claim 1. Although not taught by the Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy combination, Silverman in the analogous art of data collection systems teaches:

an aggregate level in which an aggregate level formula is applied on the bucket line and the result is stored in a bucket structure, the calculation level in which a calculation level formula is executed in-memory against data stored in a storage structure of a discrete component associated with the calculation level formula and the result is stored in the bucket structure, and a dimension level in which a dimension level formula is calculated ahead of formulas in the line level, the aggregate level, and the calculation level (paragraph 0029, discussing that the databases are embedded, in-memory databases that have both proprietary API and SQL interfaces. A data collection routine retrieves statistics from counters with a predetermined or programmed resolution, such as every second or 10th of a second. The data collection routine uses the database API to add rows of sampled values to database tables. In one embodiment, there is a separate database instantiated for each port on each processing card. Different types of traffic on the port can be maintained in different tables; paragraph 0044, discussing that in one of the alternative embodiments, a plurality of database instances run on a particular processing card to support a corresponding plurality of ports. Database instances support different tables for different protocol handling objects or for different categories of information. Instead of having a separate database instance each protocol supported by the port, there may be a separate table within a database instance associated with a port. Similarly, the number of database instances may be reduced by including a stream number in each table row and storing test data samples from multiple inbound streams in a single table. This alternative may be used with separate database instances for different protocol handling objects or it may be combined with use of different tables for different protocol handling objects, within a single database instance for the port; paragraph 0048, discussing that the in-memory database is part of the stats framework. Statistics visible to the BLL 410 are stored in the in-memory embedded database of the stats framework 640.  The BLL can thus use messages to perform SQL queries on any of the tables in the database, using either synchronous or asynchronous mechanisms. In addition, the BLL can register for asynchronous notifications of any time that a row in the table is added, deleted, or modified. In one embodiment, the in-memory database is instantiated, along with the entire stats framework, for each port on the processing card. In this embodiment, there are multiple tables in the database for port statistics, differential service statistics, and test stream statistics. Alternatively, there could be separate instantiations of the database four each port and each of the six tables. Yet alternatively, separate tables or separate instantiations of the database can be maintained for routing packets, host packets, and layer 2/3 packets, all on a per port basis; paragraph 0050, discussing that port statistics are maintained for each sample taken. The quantity of rows depends on the sampling rate established by the BLL 410.  Typically, rate columns do not appear in this table, because a sufficient number of rows are maintained to allow computation of rates after data collection. To accommodate calculation of rates, it may be desirable to capture one sample more than the number of requested samples, thereby establishing a baseline for calculation of the first rate sample; paragraph 0006, discussing that a response aggregation component or module combines the selected sample data from the responses. This combined data may be aggregated into a collection, summed or otherwise reduced into a desired form. An output component or module either persists the combined data to nonvolatile memory or makes the combined data perceptible to the user).

The Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy combination describes features related to data analysis and business process management. Silverman is directed toward real-time collection and flexible reporting of test data. Therefore they are deemed to be analogous references as they both are directed toward solutions for data analysis and business process management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy combination with Silverman because the references are analogous art because they are both directed to solutions for data analysis and business process management, which falls within applicant’s field of endeavor (management of business processes), and because modifying the Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy combination to include Silverman’s features for including an aggregate level in which an aggregate level formula is applied on the bucket line and the result is stored in a bucket structure, the calculation level in which a calculation level formula is executed in-memory against data stored in a storage structure of a discrete component associated with the calculation level formula and the result is stored in the bucket structure, and a dimension level in which a dimension level formula is calculated ahead of formulas in the line level, the aggregate level, and the calculation level, in the manner claimed, would serve the motivation of providing more timely and more responsive testing (Silverman at paragraph 0010), or in pursuit of allowing operations to be executed as a series of well-defined steps, thereby enabling users to explore a broad variety of strategy alternatives and store multiple results, thereby facilitating the evaluation of strategic decisions; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 6, the Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy-Silverman combination teaches the computer-implemented method of claim 5. Bristow further teaches translating user requests into queries (paragraph 0045, discussing that in FIG. 5, the BLL 410 includes a data selection component 512 that translates user requests into queries for responsive data. It also includes a messaging component 514 that identifies a plurality of database instances to which queries should be addressed. The messaging component 514 sends the query is to the identified database instances. In one embodiment, a particular query is sent in a series of unicast messages, one per database instance from which data is requested. Alternatively, a multicast-like messaging scheme could be developed to reduce the number of messages. Preferably, the messaging component sends out successive queries to successive database instances without waiting for responses).

The Bristow-Bedell-Bartkowiak-Bauer combination does not explicitly teach wherein a calculation in the line level formula is translated into a UPDATE SQL statement to allow a part of the evaluation to be performed in a database associated with the evaluation. However, Watanabe in the analogous art of data analysis systems teaches this concept (paragraph 0056, discussing that FIG. 8 is a flowchart showing operations of the SQL execution means 205. Representative types of the SQL statement include a SELECT statement, an INSERT statement, and an UPDATE statement. As the SQL statement, there are some other statements such as a DELETE statement and a FETCH statement. In the following description, however, the operations of the SQL execution means 205 will be described by using the SELECT statement, the INSERT statement, and the UPDATE statement; paragraph 0059, discussing that the UPDATE statement is an SQL statement to rewrite a content of the designated data, and it is written in a format of, for example, [UPDATE STOCK SET Quantity=101 Where Item_ID=1]. This is an instruction to rewrite the Quantity of the data in which the Item_ID is 1 in the Stock table to 101. When such an SQL statement is received, at a process 808, the page where the data having the Item_ID of 1 is stored is read by using the data input and output means 207. When the data having the Item_ID of 1 is stored in the page with the page number 3, the Quantity with the Item_ID of 1 in the page number 3 is changed to 101 at a process 809. At the process 806, similar to the case of the INSERT statement, since this data update log is outputted, it is notified to the log output means 206. Then, at the process 807, it is notified to the operation terminal 108).

The Bristow-Bedell-Bartkowiak-Bauer combination describes features related to data analysis and business process management. Watanabe is directed toward a method for verifying data consistency. Therefore they are deemed to be analogous references as they both are directed toward solutions for data analysis and business process management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Bristow-Bedell-Bartkowiak-Bauer combination with Watanabe because the references are analogous art because they are both directed to solutions for data analysis and business process management, which falls within applicant’s field of endeavor (management of business processes), and because modifying the Bristow-Bedell-Bartkowiak-Bauer combination to include Watanabe’s feature for providing a calculation in the line level formula translated into a UPDATE SQL statement to allow a part of the evaluation to be performed in a database associated with the evaluation, in the manner claimed, would serve the motivation of effectively verifying data (Watanabe at paragraph 0002), or in the pursuit of providing a more comprehensive method by allowing results of a discrete component to be associated with subsequent calculations, thereby providing an integrated methodology for performing strategy evaluation; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, the Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy-Silverman combination teaches the computer-implemented method of claim 5. Although not taught by the Bristow-Bedell-Bartkowiak-Bauer combination, Watanabe teaches wherein the line level formula is converted into an INSERT SQL statement to add a proper filter during the evaluation (paragraph 0056, discussing that FIG. 8 is a flowchart showing operations of the SQL execution means 205. Representative types of the SQL statement include a SELECT statement, an INSERT statement, and an UPDATE statement. As the SQL statement, there are some other statements such as a DELETE statement and a FETCH statement. In the following description, however, the operations of the SQL execution means 205 will be described by using the SELECT statement, the INSERT statement, and the UPDATE statement; paragraph 0058, discussing that the INSERT statement is an SQL statement to add a designated data, and it is written in a format of, for example, [INSERT INTO Stock (Item_ID, Quantity) VALUES (100, 50)]. This is an instruction to add a data in which the Item_ID is 100 and the Quantity is 50 to the Stock table. When such an SQL statement is received, at a process 804, the pages of the Stock table are read from the data storage area 214 by using the data input and output means 207, and the pages in which there are free spaces to store the data are searched. For example, when there is a free space in the page 500, the data in which the Item_ID is 100 and the Quantity is 50 is added to the page 500 at a process 805. At this time, as illustrated in FIG. 5, the data is added in the page, and at the same time, a data pointer is added to the end of the page. At a process 806, since the data update log is outputted, it is notified to the log output means 207).

The Bristow-Bedell-Bartkowiak-Bauer combination describes features related to data analysis and business process management. Watanabe is directed toward a method for verifying data consistency. Therefore they are deemed to be analogous references as they both are directed toward solutions for data analysis and business process management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Bristow-Bedell-Bartkowiak-Bauer combination with Watanabe because the references are analogous art because they are both directed to solutions for data analysis and business process management, which falls within applicant’s field of endeavor (management of business processes), and because modifying the Bristow-Bedell-Bartkowiak-Bauer combination to include Watanabe’s feature for providing the line level formula converted into an INSERT SQL statement to add a proper filter during the evaluation, in the manner claimed, would serve the motivation of effectively verifying data (Watanabe at paragraph 0002), or in the pursuit of providing a more comprehensive method by allowing results of a discrete component to be associated with subsequent calculations, thereby providing an integrated methodology for performing strategy evaluation; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, the Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy-Silverman combination teaches the computer-implemented method of claim 5. Although not taught by the Bristow-Bedell-Barkowiak-Bauer combination, Watanabe teaches wherein a calculation in the aggregate level formula is translated into a SELECT SQL statement (paragraph 0056, discussing that FIG. 8 is a flowchart showing operations of the SQL execution means 205. Representative types of the SQL statement include a SELECT statement, an INSERT statement, and an UPDATE statement. As the SQL statement, there are some other statements such as a DELETE statement and a FETCH statement. In the following description, however, the operations of the SQL execution means 205 will be described by using the SELECT statement, the INSERT statement, and the UPDATE statement; paragraph 0057, discussing that at a determination 801, a type of the SQL statement is determined, and the operation is branched here in accordance with processing contents corresponding to the determined type. The SELECT statement is an SQL statement for reading designated data, and it is written in a format of, for example, [SELECT Quantity from Stock where 10<=Item_ID and Item_ID<=19]. This is an instruction to read the data of the Quantity in which the Item_ID is 10 or more and 19 or less from the Stock table. When such an SQL statement is received, at a process 802, the pages of the Stock table are read from the data storage area 214 by using the data input and output means 207, and the data of a Quantity in which the Item_ID is 10 or more and 19 or less is extracted. As illustrated in FIG. 9 (an SQL execution example of the SQL execution means), the data to be extracted is a set of the Item_ID and the Quantity. The example of FIG. 9 shows that the Quantity when the Item_ID is 10 is 1, and the Quantity when the Item_ID is 11 is 2. At a process 803, the extracted data is transmitted to the operation terminal 108. Note that, as described later, the SQL execution means 205 transmits the extracted data to the checksum calculation means 209 when instructed from the checksum calculation means 209).

The Bristow-Bedell-Bartkowiak-Bauer combination describes features related to data analysis and business process management. Watanabe is directed toward a method for verifying data consistency. Therefore they are deemed to be analogous references as they both are directed toward solutions for data analysis and business process management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Bristow-Bedell-Bartkowiak-Bauer combination with Watanabe because the references are analogous art because they are both directed to solutions for data analysis and business process management, which falls within applicant’s field of endeavor (management of business processes), and because modifying the Bristow-Bedell-Bartkowiak-Bauer combination to include Watanabe’s feature for providing a calculation in the aggregate level formula translated into a SELECT SQL statement, in the manner claimed, would serve the motivation of effectively verifying data (Watanabe at paragraph 0002), or in the pursuit of providing a more comprehensive method by allowing results of a discrete component to be associated with subsequent calculations, thereby providing an integrated methodology for performing strategy evaluation; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.
Claim 17 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.
Claim 18 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.
Claim 19 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 8, as discussed above.

As per claim 27, the Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy combination teaches the system of claim 23. The Bristow-Bedell-Bartkowiak-Bauer combination does not explicitly teach wherein formulas are definable in at least four different levels, including a line level, an aggregate level, a calculation level, and a dimension level. Watanabe in the analogous art of data analysis teaches:

wherein formulas are definable in different levels, including a line level (paragraph 0014, discussing that the software operating in the primary system includes: data area extraction means for extracting data from a data storage area; checksum calculation means for calculating a checksum of the data storage area of the primary system; data check log generation means for generating a data check log including the checksum; and log transmission means for transmitting the data check log and the data update log to the secondary system; paragraph 0046, discussing that the log application software includes respective means such as log receiving means for receiving a log from the primary system, log application means for preparing backup data based on the received data update log, log input and output means for inputting and outputting a log, data input and output means for inputting and outputting data, data area extraction means for extracting data from the data storage area, checksum calculation means for calculating a checksum of the data storage area, checksum checking means for checking the calculated checksum and the checksum included in the data check log, and SQL execution means 232 for executing the data operation; paragraph 0059 discussing that the UPDATE statement is an SQL statement to rewrite a content of the designated data, and it is written in a format of, for example, [UPDATE STOCK SET Quantity=101 Where Item_ID=1]. This is an instruction to rewrite the Quantity of the data in which the Item_ID is 1 in the Stock table to 101. When such an SQL statement is received, at a process 808, the page where the data having the Item_ID of 1 is stored is read by using the data input and output means 207; paragraphs 0015, 0056).

The Bristow-Bedell-Bartkowiak-Bauer combination describes features related to data analysis and business process management. Watanabe is directed toward a method for verifying data consistency. Therefore they are deemed to be analogous references as they both are directed toward solutions for data analysis and business process management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Bristow-Bedell-Bartkowiak-Bauer combination with Watanabe because the references are analogous art because they are both directed to solutions for data analysis and business process management, which falls within applicant’s field of endeavor (management of business processes), and because modifying the Bristow-Bedell-Bartkowiak-Bauer combination to include Watanabe’s feature for including formulas definable a line level, in the manner claimed, would serve the motivation of effectively verifying data (Watanabe at paragraph 0002), or in the pursuit of providing a more comprehensive method by allowing results of a discrete component to be associated with subsequent calculations, thereby providing an integrated methodology for performing strategy evaluation; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy does not explicitly teach wherein formulas are definable in at least four different levels, including a line level, an aggregate level, a calculation level, and a dimension level. However, Silverman in the analogous art of data collection systems teaches this concept. Silverman teaches:

wherein formulas are definable in at least four different levels, including a line level, an aggregate level, a calculation level, and a dimension level (paragraph 0029, discussing that the databases are embedded, in-memory databases that have both proprietary API and SQL interfaces. A data collection routine retrieves statistics from counters with a predetermined or programmed resolution, such as every second or 10th of a second. The data collection routine uses the database API to add rows of sampled values to database tables. In one embodiment, there is a separate database instantiated for each port on each processing card. Different types of traffic on the port can be maintained in different tables; paragraph 0044, discussing that in one of the alternative embodiments, a plurality of database instances run on a particular processing card to support a corresponding plurality of ports. Database instances support different tables for different protocol handling objects or for different categories of information. Instead of having a separate database instance each protocol supported by the port, there may be a separate table within a database instance associated with a port. Similarly, the number of database instances may be reduced by including a stream number in each table row and storing test data samples from multiple inbound streams in a single table. This alternative may be used with separate database instances for different protocol handling objects or it may be combined with use of different tables for different protocol handling objects, within a single database instance for the port; paragraph 0048, discussing that the in-memory database is part of the stats framework. Statistics visible to the BLL 410 are stored in the in-memory embedded database of the stats framework.  The BLL can thus use messages to perform SQL queries on any of the tables in the database, using either synchronous or asynchronous mechanisms. In addition, the BLL can register for asynchronous notifications of any time that a row in the table is added, deleted, or modified. In one embodiment, the in-memory database is instantiated, along with the entire stats framework, for each port on the processing card. In this embodiment, there are multiple tables in the database for port statistics, differential service statistics, and test stream statistics. Alternatively, there could be separate instantiations of the database four each port and each of the six tables. Yet alternatively, separate tables or separate instantiations of the database can be maintained for routing packets, host packets, and layer 2/3 packets, all on a per port basis; paragraph 0050, discussing that port statistics are maintained for each sample taken. The quantity of rows depends on the sampling rate established by the BLL 410.  Typically, rate columns do not appear in this table, because a sufficient number of rows are maintained to allow computation of rates after data collection. To accommodate calculation of rates, it may be desirable to capture one sample more than the number of requested samples, thereby establishing a baseline for calculation of the first rate sample; paragraph 0006, discussing that a response aggregation component or module combines the selected sample data from the responses. This combined data may be aggregated into a collection, summed or otherwise reduced into a desired form. An output component or module either persists the combined data to nonvolatile memory or makes the combined data perceptible to the user).

The Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy combination describes features related to data analysis and business process management. Silverman is directed toward real-time collection and flexible reporting of test data. Therefore they are deemed to be analogous references as they both are directed toward solutions for data analysis and business process management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy combination with Silverman because the references are analogous art because they are both directed to solutions for data analysis and business process management, which falls within applicant’s field of endeavor (management of business processes), and because modifying the Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy combination to include Silverman’s feature for including formulas definable in at least four different levels, including a line level, an aggregate level, a calculation level, and a dimension, in the manner claimed, would serve the motivation of providing more timely and more responsive testing (Silverman at paragraph 0010), or in pursuit of allowing operations to be executed as a series of well-defined steps, thereby enabling users to explore a broad variety of strategy alternatives and store multiple results, thereby facilitating the evaluation of strategic decisions; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

17.	Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bristow, in view of Bedell, in view of Bartkowiak, in view of Bauer, in view of Watanabe, in view of Murphy, in further view of In view of Dong et al., Patent No.: US 9,495,691 B1, [hereinafter Dong].

As per claim 26, the Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy combination teaches the system of claim 23. While Bristow describes multiple rebates (paragraph 0041, discussing that elements become components of the deduction (for instance: exemption 1, exemption 2, value, rebate 1, rebate 2, and so on). The contexts and/or references defined at the deduction level are applicable for all the calculation units and/or factors defined for every element; paragraph 0042), the Bristow-Bedell-Bartkowiak-Bauer-Watanabe combination does not explicitly teach wherein the component templates comprise a rebate percentage component type, a tier qualification component type and a rebate benefit component type dependent on an attained tier input. Murphy in the analogous art of incentive management systems teaches:

wherein the component templates comprise a tier qualification component type and a rebate benefit component type dependent on an attained tier input (paragraph 0029, discussing levels of participation required to trigger a particular incentive level [i.e., This suggests a tier qualification component type], along with an indication of current participation; paragraph 0106, discussing multi-level incentives; ; paragraph 0132, discussing that after logging onto the system, a manufacturer may define new incentives, which may be classified in multiple ways. For example, the manufacturer may define incentives as template-defined, in which certain levels of registered users trigger certain incentive levels, or as manufacturer-defined, in which the manufacturer controls the level of the incentive as needed during the incentive period. The manufacturer may additionally define incentives as visible, in which the current incentive value is shown to users, or invisible, in which only the number of participating users is known to the users; paragraph 0173, discussing that in exchange for receiving benefits from an agency or for taking a defined course of action, a participating person may receive some defined incentive, such as a tax credit or deduction. Such a program may include a predefined range from a minimum to a maximum level of credit. Where such a program has a fixed budget, the actual incentive value may be determined based on the number of participants, e.g., if there is a budget of $10,000.00 and there are ten participants, then each participant receives $1,000.00; five participants then the value is $2,000.00 per participant. In this manner a governmental agency or corporation may fix the costs associated with various programs; paragraph 0134).

The Bristow-Bedell-Bartkowiak-Bauer-Watanabe combination describes features related to data analysis and business process management. Murphy is directed toward methods for creating incentives based on analyzed collective data. Therefore they are deemed to be analogous references as they both are directed toward solutions for data analysis and business process management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Bristow-Bedell-Bartkowiak-Bauer-Watanabe combination with Murphy because the references are analogous art because they are both directed to solutions for data analysis and business process management, which falls within applicant’s field of endeavor (management of business processes), and because modifying the Bristow-Bedell-Bartkowiak-Bauer-Watanabe combination to include Murphy’s features for including a tier qualification component type and a rebate benefit component type dependent on an attained tier input, in the manner claimed, would serve the motivation of providing the ability to effectively target incentives to certain purchasers (Murphy at paragraph 0008); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy combination does not explicitly teach wherein the component templates comprise a rebate percentage component type. However, Dong in the analogous art of incentive management systems teaches this concept. Dong teaches:

wherein the component templates comprise a rebate percentage component type (col. 2, lines 17-31, discussing  a method of determining one or more promotions; col. 4, lines 57-67 & col. 5, lines 1-22, discussing that a payout is the benefit an entity receives upon satisfying one or more attainments. A customer satisfying all of the promotion's attainments becomes eligible for the promotion's payouts. Each payout rewards the customer for achieving a certain level of performance. Each payout may have multiple payout tiers that reward the customer differently depending upon their level of achievement. In one embodiment, for each payout tier the promotion calculation system evaluates three conditions based on the following logic: if the test condition is greater than or equal to the reference condition then base the payout on the payment condition. Consider the following example payout with two tiers: $100,000 in sales of Global Hardware circular saws to Home Improvement Superstores during the time period between Jan. 1, 2002 and Jan. 1, 2003 rewards Home Improvement Superstores with a 1% rebate. Global Hardware circular saw sales of $200,000 to Home Improvement Superstores during the time period between Jan. 1, 2002 and Jan. 1, 2003 rewards Home Improvement Superstores with a 2% rebate. In this case the reference condition for the first tier is $100,000 and the reference condition for the second tier is $200,000. The test condition for each tier is 100% of the dollar volume sales of Global Hardware circular saws to Home Improvement Superstores during the time period between Jan. 1, 2002 and Jan. 1, 2003. The payment condition for the first tier is 1% of the dollar volume sales of Global Hardware circular saws to Home Improvement Superstores during the time period between Jan. 1, 2002 and Jan. 1, 2003. The payment condition for the second tier is 2% of the dollar volume sales of Global Hardware circular saws to Home Improvement Superstores during the time period between Jan. 1, 2002 and Jan. 1, 2003; col. 5, lines 23-39, discussing that payouts are generally not computed unless attainments have been met. In one embodiment, attainment and payout conditions use the following general linear equation: C=mA+b, where C is the condition, m is a multiplier (such as a percentage), A is an accumulation, and b is a static offset (such as a starting condition). Consider the following example payout condition: “25% of this year's dollar volume sales of Global Hardware circular saws to Home Improvement Superstores minus a $1000 processing fee.” In this example, the multiplier, m, =0.25, the accumulation, A, =“this year's dollar volume sales of Global Hardware circular saws to Home Improvement Superstores” and the static condition, b, =−$1,000. Thus, the payout=0.25*A−1,000 dollars. “b” could also be, for example, a positive number to assist a customer in reaching an attainment; col. 7, lines 53-67 & col. 8, lines 1-11).

The Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy combination describes features related to data analysis and business process management. Dong is directed toward a calculation system. Therefore they are deemed to be analogous references as they both are directed toward solutions for data analysis and business process management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy combination with Dong because the references are analogous art because they are both directed to solutions for data analysis and business process management, which falls within applicant’s field of endeavor (management of business processes), and because modifying the Bristow-Bedell-Bartkowiak-Bauer-Watanabe-Murphy combination to include Dong’s feature for including a rebate percentage component type, in the manner claimed, would serve the motivation of combination of utilizing efficient data structures and associated efficient query operations to further enhance performance (Dong at col. 3, lines 17-21); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Okerlund et al., Pub. No.: US 2013/0080239 A1 – describes  a system and method for merchants to target and disseminate incentive offers.
B.	Durvasula et al., Pub. No.: US 2011/0264490 A1 – describes a system and method for administering marketing programs.
C.	Teng, Lefa. "A comparison of two types of price discounts in shifting consumers' attitudes and purchase intentions." Journal of business research 62.1 (2009): 14-21 – describes predicting the effects of different types of price discounts on consumer purchase behavior.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683